DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is confusing how one can one “ensure that said one or more detected cells are no longer detectable” when already “one or more of the detected cells are no longer detectable”?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 14, 21, 23, 25, 39, 45, 47, 49, 52, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0082424 (Nammi, et al).
Nammi, et al discloses a method (figures 2, 7, 8) comprising: receiving, at a user equipment (#204) operating in a connected mode, a configuration from a network (#202) to which the user equipment (#204) is connected (paragraph 38).  The configuration comprises instructions to the user equipment (#204) regarding measurements with respect to detected cells (paragraph 38).  Performing the measurements according to the received configuration (paragraph 39) and reporting the measurements to the network (#210, 202).

Regarding claims 21 and 45, note paragraph 28 and 50.
Regarding claims 23 and 47, note figure 2 and paragraphs 37-39.
Regarding claims 25 and 49, note figure 2, #214.
Regarding claim 39, note Nammi, et al reveals an apparatus (figure 10) comprising at least one processor (#1064) and at least one memory (#1006) comprising computer program code (#1030, 1032, 1034, 1036), the at least one memory (#1006) and computer program code (#1030, 1032, 1034, 1036), configured, with the at least one processor (#1064), to cause the apparatus at least to communicate with a user equipment (#204) in a connected mode.   Provide a configuration from a network (#202) to which the user equipment (#204) is connected, wherein the configuration comprises instructions to the user equipment (#204) regarding measurements with respect to detected cells (paragraphs 38 and 39) and receive 
Regarding claim 52, Nammi, et al divulges a non-transitory computer readable medium (#906) comprising program instructions (#946, 938, 940) stored thereon for performing at least the method according claim 1.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 1, 14, 15, 18, 19, 20, 21, 24, 39, 40, 42, 43, 45, 48 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2017/0359747 (Lunden, et al).


Lunden, et al discloses a method (figure 2A-5) comprising receiving, at a user equipment (#UE) operating in a connected mode, a configuration from a network (#eNBPCC, eNDSCC) to which the user equipment (#UE) is connected.  
Wherein the configuration comprises instructions to the user equipment (#UE) regarding measurements with respect to detected cells (paragraph 29).  Performing the measurements according to the received configuration and reporting the measurements to the network (#eNBPCC, eNDSCC, paragraph 30).
Regarding claim 14, an apparatus (figure 6A, #10) comprising at least one processor (#22) and at least one memory (#14) comprising computer program code.  The at least one memory (#14) and computer program code configured, with the at least one processor (#22) executing the functions of claim 1.
Regarding claims 15 and 40, note paragraph 29.
Regarding claims 18 and 42, note paragraph 29.
Regarding claims 19 and 43, note paragraph 29.
Regarding claim 20, note paragraph 29.
Regarding claims 21 and 45, note paragraph 29.

Regarding claim 39, an apparatus (figure 6B, #20), comprising at least one processor (#32) and at least one memory (#34) comprising computer program code.  The at least one memory (#34) and computer program code configured, with the at least one processor (#32) to cause the apparatus (#20) at least to communicate with a user equipment (#UE) in a connected mode.  Provide a configuration from a network (#eNBPCC, eNDSCC) to which the user equipment (#UE) is connected, wherein the configuration comprises instructions to the user equipment (#UE) regarding measurements with respect to detected cells and receive measurements from the user equipment (#UE) according to the provided configuration (paragraphs 29 and 30).
Regarding claim 52, note a non-transitory computer readable medium (#14) comprising program instructions stored thereon for performing at least the method of claim 1.



.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0359747 (Lunden, et al) in view of United States Patent Application Publication 2020/0022207 (Yu, et al).
Lunden, et al disclose all subject matter except for when one or more of the detected cells are no longer detectable, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to discard the configuration at least after waiting for a time period to ensure that said one or more detected cells are no longer detectable.  Yu, et al teaches the use of when one or more of the detected cells are no longer detectable, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to discard the configuration at least after waiting for a time period to ensure that said one or more detected cells are no longer detectable for the purpose of first configuration information, where the predetermined time is used by the terminal device to discard the first configuration information when the first configuration information is not used within the predetermined time, note Yu, et al, in the apparatus of Lunden, et al in order If the terminal device does not use the first configuration information within the predetermined time, the terminal device discards the first configuration information.





Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645